            Case 5:17-cv-04467-BLF Document 317 Filed 12/01/20 Page 1 of 4




 1   Juanita R. Brooks (CA SBN 75934)                           D. Stuart Bartow (SBN 233107)
     brooks@fr.com                                              Email: DSBartow@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)                           Nicole E. Grigg (SBN 307733)
     denning@fr.com                                             Email: NEGrigg@duanemorris.com
 3   Jason W. Wolff (CA SBN 215819)                             DUANE MORRIS LLP
     wolff@fr.com                                               2475 Hanover Street
 4   John-Paul Fryckman (CA 317591)                             Palo Alto, CA 94304-1194
     fryckman@fr.com                                            Tel.: 650.847.4150
 5   K. Nicole Williams (CA291900)                              Fax: 650.847.4151
     nwilliams@fr.com
 6   FISH & RICHARDSON P.C.                                     Additional counsel listed on
     12860 El Camino Real, Ste. 400                             signature page
 7   San Diego, CA 92130
     Tel.: (858) 678-5070                                       Attorneys for Defendant
 8   Fax: (858) 678-5099                                        SONICWALL, INC.

 9   Additional counsel listed on
     signature page
10
     Attorneys for Plaintiff
11   FINJAN LLC

12
                                     UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14
                                              SAN JOSE DIVISION
15

16    FINJAN LLC, a Delaware Corporation,                   Case No. 5:17-cv-04467-BLF-HRL

17                             Plaintiff,
                                                            JOINT STIPULATION REGARDING
18    vs.                                                   35 U.S.C. § 287; [PROPOSED] ORDER

19    SONICWALL, INC., a Delaware Corporation,
                                                            Judge: Hon. Beth Labson Freeman
20                             Defendant.
21

22            Plaintiff Finjan LLC (“Finjan”) and Defendant SonicWall Inc. (“SonicWall”), hereby stipulate

23   as follows: For purposes of this litigation only, the parties stipulate that Finjan will not rely on patent

24   marking pursuant to 35 U.S.C. § 287 to prove notice and, therefore, the starting date for any damages

25   owed by SonicWall to Finjan begins with actual notice of infringement by Finjan pursuant to 35 U.S.C.

26   § 287.

27            IT IS SO STIPULATED.

28

                                STIPULATION REGARDING 35 U.S.C. § 287; [PROPOSED] ORDER
                                           CASE NO. 5:17-CV-04467-BLF-HRL
          Case 5:17-cv-04467-BLF Document 317 Filed 12/01/20 Page 2 of 4




 1   Dated: December 1, 2020.

 2

 3   Respectfully submitted,                     Respectfully submitted,

 4
     By: /s/ Robert Courtney                     By: /s/ Jennifer H. Forte
 5   Juanita R. Brooks (CA SBN 75934)            Matthew C. Gaudet (Admitted Pro Hac Vice)
     brooks@fr.com                               mcgaudet@duanemorris.com
 6   Roger A. Denning (CA SBN 228998)
     denning@fr.com                              David C. Dotson (Admitted Pro Hac Vice)
 7   Jason W. Wolff (CA SBN 215819)              dcdotson@duanemorris.com
     wolff@fr.com                                Robin McGrath
 8   John-Paul Fryckman (CA 317591)              rlmcgrath@duanemorris.com
     fryckman@fr.com                             Jennifer H. Forte (Admitted Pro Hac Vice)
 9   K. Nicole Williams (CA291900)               jhforte@duanemorris.com
     nwilliams@fr.com                            Alice E. Snedeker
10   FISH & RICHARDSON P.C.
     12860 El Camino Real, Ste. 400              aesnedeker@duanemorris.com
11   San Diego, CA 92130                         DUANE MORRIS LLP
     Tel.: (858) 678-5070                        1075 Peachtree NE, Suite 2000
12   Fax: (858) 678-5099                         Atlanta, GA 30309-3929
                                                 Telephone: 404.253.6900
13   Proshanto Mukherji (Pro Hac Vice)
     mukherji@fr.com
     FISH & RICHARDSON P.C.                      D. Stuart Bartow (SBN 233107)
14
     One Marina Park Drive                       Email: DSBartow@duanemorris.com
15   Boston, MA 02210                            Nicole E. Grigg (SBN 307733)
     Telephone: (617) 542-5070                   Email: NEGrigg@duanemorris.com
16                                               DUANE MORRIS LLP
     Robert Courtney (CA SNB 248392)             2475 Hanover Street
17   courtney@fr.com                             Palo Alto, CA 94304-1194
     FISH & RICHARDSON P.C.
     3200 RBC Plaza                              Tel.: 650.847.4150
18
     60 South Sixth Street                       Fax: 650.847.4151
19   Minneapolis, MN 55402
     Telephone: (612) 335-5070                   Joseph A. Powers (Admitted Pro Hac Vice)
20                                               Email: japowers@duanemorris.com
     Attorneys for Plaintiff                     Jarrad M. Gunther (Admitted Pro Hac Vice)
21   FINJAN, INC.                                Email: jmgunther@duanemorris.com
                                                 DUANE MORRIS LLP
22                                               30 South 17th Street
                                                 Philadelphia, PA 19103
23
                                                 Telephone: 215.979.1000
24
                                                 Counsel for Defendant
25                                               SONICWALL, INC.

26

27

28                                                      2
                               STIPULATION REGARDING 35 U.S.C. § 287; [PROPOSED] ORDER
                                          CASE NO. 5:17-CV-04467-BLF-HRL
          Case 5:17-cv-04467-BLF Document 317 Filed 12/01/20 Page 3 of 4




 1                                         PROPOSED] ORDER

 2          The Court, having read and considered the parties’ Stipulation, and finding good cause in

 3   support thereof, hereby orders that Finjan shall not rely on patent marking pursuant to 35 U.S.C.

 4   § 287 to prove notice and, therefore, the starting date for any damages owed by SonicWall to Finjan

 5   begins with actual notice of infringement by Finjan pursuant to 35 U.S.C. § 287.

 6   IT IS SO ORDERED.

 7
     Dated: ______________
 8                                                Judge Beth Labson Freeman
 9                                                UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    3
                             STIPULATION REGARDING 35 U.S.C. § 287; [PROPOSED] ORDER
                                        CASE NO. 5:17-CV-04467-BLF-HRL
          Case 5:17-cv-04467-BLF Document 317 Filed 12/01/20 Page 4 of 4




 1                                              ATTESTATION

 2          I, Jennifer H. Forte, am the ECF user whose identification and password are being used to

 3   file this JOINT STIPULATION REGARDING 35 U.S.C. § 287; [PROPOSED] ORDER. I

 4   hereby attest that I received authorization to insert the signatures indicated by a conformed signature

 5   (/s/) within this e-filed document.

 6
     Dated: December 1, 2020                               By: /s/ Jennifer H. Forte
 7                                                         Jennifer H. Forte
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     4
                              STIPULATION REGARDING 35 U.S.C. § 287; [PROPOSED] ORDER
                                         CASE NO. 5:17-CV-04467-BLF-HRL
